Case 2:19-cv-02196-MCS-MAA Document 212 Filed 01/22/21 Page 1 of 2 Page ID #:13752
Case 2:19-cv-02196-MCS-MAA Document 212 Filed 01/22/21 Page 2 of 2 Page ID #:13753




   manner” (internal quotation marks omitted)). As the Court advises in its standing
   order, “[c]ounsel should discuss the issues to a sufficient degree that if a motion is
   still necessary, the briefing may be directed to those substantive issues requiring
   resolution by the Court.” (Initial Standing Order § 9(c), ECF No. 153.)

          Here, Defendant does not present a statement of compliance with the prefiling
   conference requirement, as required by the Local Rule. Although the record shows
   that the parties long have contemplated filing motions for summary judgment, the
   motion itself is devoid of any information showing that counsel discussed the issues
   in the motion thoroughly such that the briefing will be “directed to those substantive
   issues requiring resolution by the Court.” (Initial Standing Order § 9(c).) Plaintiff’s
   counsel states that no prefiling conference took place. (Madanat Decl. ¶¶ 3–5, ECF
   No. 211-1.) This is apparent, for example, from Defendant’s argument concerning
   Plaintiff’s declaration of ownership claim, which Defendant notes is incompatible
   with Plaintiff’s election to affirm the contract. (Mot. 14–15.) This issue is one of
   many that the parties could narrow or eliminate in an adequate prefiling conference
   of counsel. See Lopez v. Wells Fargo Bank, N.A., No. SACV 16-1409 AG (KESx),
   2016 U.S. Dist. LEXIS 144380, at *5–6 (C.D. Cal. Oct. 17, 2016) (“Making two
   sides talk can significantly help focus and clarify disputes, even when one side still
   has to file a motion at the end of the day.”).

          The Court has discretion to deny a motion for failure to comply with the
   prefiling conference requirement. United States v. Kan-Di-Ki LLC, No. CV 10-965-
   JST (RZx), 2013 U.S. Dist. LEXIS 198258, at *1–2 (citing Christian v. Mattel, Inc.,
   286 F.3d 1118, 1129 (9th Cir. 2002)); e.g., Singer v. Live Nation Worldwide, Inc.,
   No. SACV 11-0427 DOC (MLGx), 2012 U.S. Dist. LEXIS 5196, at *3–5 (C.D. Cal.
   Jan. 13, 2012) (denying motion for summary judgment for failure to comply with
   Local Rule 7-3). The motion is denied without prejudice to renewal after an adequate
   prefiling conference of counsel. Defendant’s application to file documents related to
   the motion under seal (ECF No. 200) and Plaintiff’s application to continue the
   hearing and briefing schedule on the motion (ECF No. 211) are denied as moot.

   IT IS SO ORDERED.




    Page 2 of 2                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
